DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Examiner acknowledges the preliminary amendment filed 04/03/2020.

This application is in condition for allowance except for the following formal matters:
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently,  the abstract discloses a sensor structure and what it includes, however the abstract does not disclose an improvement made to the art by the invention.  
Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ashkenazi et al US20080095490 (hereinafter “Ashkenazi”) discloses a polymer waveguide resonator device for high-frequency ultrasound detection having a optical resonator coupled to a straight optical waveguide which serves as input and output ports. Acoustic waves irradiating the waveguide induce strain modifying the waveguide cross-section or other design property. As a consequence, the effective refractive index of optical waves propagating along the ring is modified. The sharp wavelength dependence of the high Q-factor resonator enhances the optical response to acoustic strain. High sensitivity is demonstrated experimentally in detecting broadband ultrasound pulses from a 10 MHz transducer. (Fig 1-18, Paragraph 0046-0074)
However, Ashkenazi fails to disclose the optical waveguide closed-loop resonator is arranged at said plurality of sensor elements and associated with each of the individual sensor 
Margalit et al US7145660 (hereinafter “Margalit”) discloses an optical sensor system for providing an output signal in response to a sensed parameter is disclosed. The sensor system comprises an optical signal source generating an input signal, a sensing element in optical communication with the optical signal source and a detector in optical communication with the sensing element. The sensing element comprises at least two resonant cavity loops exhibiting a common resonant frequency near at least one frequency of the input signal, at least one of the resonant cavity loops being exposed to an external parameter. The external parameter modifies the resonant frequency of the at least one exposed resonant cavity loop thereby modifying an optical output signal. The detector detects any modification in the output optical signal in response to the sensed parameter. (Fig 1-9, Col 6 line 31 – Col 21 line 25)
However, Margalit fails to disclose the optical waveguide closed-loop resonator is arranged at said plurality of sensor elements and associated with each of the individual sensor elements of the plurality of sensor elements such that a resonance frequency of the optical waveguide closed-loop resonator is shifted due to the affected physical properties of all individual sensor elements of the plurality of sensor elements. This configuration improves mechanical stability and acoustic characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855